internal_revenue_service department of the treasury index number washington dc number release date re person to contact telephone number refer reply to cc dom p si 4-plr-102782-99 date date legend decedent trust x corporation a y this letter is in response to a letter dated date requesting a ruling under sec_2032 of the internal_revenue_code decedent established trust a revocable_trust on date decedent died on date and trust became irrevocable on the date of the decedent’s death trust owned x shares of stock in corporation a publicly traded company the mean between the highest and lowest quoted selling_price for the stock in corporation on the exchange in which it was traded was a in the months following decedent’s death the successor trustees of the trust negotiated a repurchase_agreement with the corporation for y of the x shares of stock in corporation subsequently the trustees sold or distributed the remaining shares of stock all x shares of the stock were sold or distributed within six months after decedent’s death an appraiser has determined that the value of the x shares of corporation as of the date of decedent’s death should reflect a discount for blockage the personal representative of decedent’s estate proposes to make a protective_election under sec_2032 to value the gross_estate as of the alternate_valuation_date or dates the election will be effective only if the date of death value of the decedent’s gross_estate as determined is higher and the sum of the tax imposed by chapter and the tax imposed by chapter with respect to property includible in decedent’s gross_estate reduced by taxes allowable against such taxes is higher than the value of the gross_estate determined as of the alternate_valuation_date or dates law and analysis sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death the property is valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death the property is valued as of the date months after the decedent's death any interest or estate that is affected by mere_lapse_of_time is included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 states that n o election is allowed under this section with respect to an estate unless the election will decrease-- the value of the gross_estate and the sum of the tax imposed by this chapter and the tax imposed by chapter with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that t he election under this section shall be made on the return of the tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable sec_2032 provides that no election may be made if the return is filed more than year after the time prescribed by law including extensions for filing the return in 99_tc_511 the executors of the decedent's_estate made a protective alternate_valuation election under sec_2032 that was to be effective in the event and only in the event that the special_use_valuation election under sec_2032a was denied the court held that the protective sec_2032 election was effective accordingly the gross_estate could be valued as of the alternate_valuation_date in this case the x shares of stock in corporation held in trust are includible in decedent’s gross_estate on the date of decedent’s death the mean between the highest and lowest quoted selling_price for the stock in corporation on the exchange in which it was traded was a an appraiser has determined that the fair_market_value of the x shares of corporation as of the date of decedent’s death should reflect a discount for blockage based on the facts submitted and the representations made we conclude that the personal representative of decedent’s estate may make the proposed protective_election under sec_2032 the election will become effective only if the date of death value of the decedent’s gross_estate as finally determined is higher and the sum of the tax imposed by chapter and the tax imposed by chapter with respect to property includible in decedent’s gross_estate reduced by taxes allowable against such taxes is higher than the value of the gross_estate determined under sec_2032 using the appropriate alternate_valuation_date or dates this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination specifically we are not ruling on the date of death value of the stock in corporation the value of the stock as of the alternate_valuation_date or dates or what the appropriate alternate_valuation dates are sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
